t c summary opinion united_states tax_court karl v meier petitioner v commissioner of internal revenue respondent docket no 5212-01s filed date karl v meier pro_se frank w louis for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure this court must decide whether petitioner is entitled to dependency_exemption deductions for his two children whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to the earned_income_credit some of the facts in this case have been stipulated and are so found petitioner resided in hobart new york at the time he filed his petition during karl v meier petitioner was employed as a cook he reported wages of dollar_figure on his federal_income_tax return petitioner has two children kaislyn meier kaislyn and naleah meier naleah with his former wife nancy meier ms meier on date petitioner was divorced from ms meier by a judgment of divorce from the supreme court of the state of new york county of delaware divorce decree a proceeding was held in connection with the divorce and the proceeding was incorporated into the divorce decree the divorce decree provided that the parties have agreed to joint physical custody of the children the custody arrangement generally provided that petitioner and ms meier would alternate custody of both children on a weekly basis special arrangements were - - provided for certain holidays birthdays and vacations the custody arrangement also provided that petitioner and ms meier agreed to waive paying each other child_support on his federal_income_tax return petitioner claimed kaislyn and naleah as dependents petitioner filed as head_of_household for the taxable_year he also claimed both children for purposes of the earned_income_credit respondent determined that for the taxable_year petitioner was not entitled to claim kaislyn and naleah as dependents that his filing_status was single rather than head_of_household and that he was not entitled to the earned_income_credit taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 sec_7491 does not apply in this case to place the burden_of_proof on respondent because petitioner neither alleged that sec_7491 was applicable nor established that he fully complied with the substantiation requirements of sec_7491 a a sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 sec_152 provides in pertinent part that a dependent includes an individual such as a son or daughter over one-half of whose support in the taxable_year was from the taxpayer or is - treated as received from the taxpayer under sec_152 sec_152 provides special rules for a child whose parents are either divorced or who live apart at all times for the last months of the calendar_year in those situations the statute provides that if a child receives over one-half of his or her support from his or her parents and if the child is in the custody of one or both of his or her parents for more than one- half of the calendar_year then the child is treated for purposes of sec_152 as receiving over one-half of his or her support during the year from the parent having custody for a greater portion of the calendar_year sec_152 as is relevant here custody is determined by the terms of the most recent decree of divorce or separate_maintenance agreement or subsequent custody decree sec_1_152-4 income_tax regs in the event of so-called split custody custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs petitioner and ms meier generally followed the divorce decree and split equally the custody of the two children there is no question but that petitioner and ms meier provided percent of the support of the two children however petitioner repeatedly was asked by ms meier to keep the children beyond the allotted time so that he had custody during periods ms meier - - should have had custody he was asked to care for the children when doctor or dentist appointments were required or when they were sick during periods when they should have been in the custody of ms meier in essence petitioner had custody for the weeks he was to have custody under the decree plus he had custody of the children for some of the weeks ms meier was supposed to take care of them we are convinced on this record that petitioner had custody of the children for the greater portion of under sec_152 and sec_1_152-4 income_tax regs the children are treated as having received over one-half of their support from petitioner accordingly we hold that petitioner is entitled under sec_151l a and e to claim kaislyn and naleah as dependents for we next consider whether petitioner is entitled to head_of_household filing_status for respondent determined that petitioner’s proper filing_status for the taxable_year at issue is single sec_2 in relevant part defines head_of_household as an unmarried taxpayer who maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a person who is an unmarried son or daughter of the taxpayer sec_2 a we have found that petitioner had physical custody of kaislyn and naleah for the greater portion of accordingly we hold that - - petitioner is entitled to head_of_household filing_status for the taxable_year in issue finally we must consider whether petitioner may claim an earned_income_credit under sec_32 in the amount of dollar_figure for respondent disallowed the earned_income_credit on the basis that the two children did not reside with petitioner for more than one-half of as we have found above the children resided with petitioner for more than one-half of accordingly we hold that petitioner is entitled to the claimed earned_income_credit under sec_32 reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
